Opinion by
Rice, P. J.,
It is urged that the creditor gained nothing by the attachment of the debtor’s property and lost nothing by the dissolution of it; nor did the debtor gain anything by the dissolution. Whether or not the debtor gained anything in the end by the dissolution we cannot say; but it is very evident that she had some purpose to serve in giving a bond, and that she got all the benefit, which, under the law, could accrue to her from that act, namely, the release of her goods from the attachment. Nor is the other branch of the appellant’s proposition sound. The attachment gave the creditor standing on distribution of the proceeds of the sale of the debtor’s property to contest the right of the execution creditor to take the money. In order to recover on the bond it was not necessary for him to show that he could have successfully attacked the prior, execution. The point is that his legal right to be heard on the distribution was taken away by the dissolution of the attachment. He could no longer look to the goods or to the fund realized by their sale but must look only to the bond.
The condition of the bond was that the defendants would surrender the property or pay the debt if judgment should be obtained in the attachment. Judgment having been obtained, they cannot set up the sale of the goods upon a prior execution as a reason why they should be released from their obligation. They provided against that contingency by the alternative condition of the bond. The contention that they were discharged from liability because performance of the conditions of the bond was rendered impossible without fault on their part, cannot be sustained.
Judgment affirmed.